ORDER
PER CURIAM.
On consideration of appellant’s petition for rehearing, the opposition thereto, the motion of appellant for leave to file reply, and the lodged reply, it is
ORDERED that the motion for leave to file reply is granted and the Clerk is directed to file the lodged reply to opposition to the petition. It is
FURTHER ORDERED that the petition for rehearing is granted only to the extent that the second sentence of footnote 10 of the published opinion, Yoon v. United States, 594 A.2d 1056, 1062 n. 10 (D.C.1991), is amended to add in parentheses two statutory citations. The corrected sentence shall read as follows:
“Before trial he had moved for what amounted to dismissal of the charges of possessing an unregistered firearm and unregistered ammunition (D.C.Code §§ 6-2311(a), -2361(3) (1989)) on grounds of immunity under D.C.Code § 6-2375(a).”